Exhibit 10.2
LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)
     THIS LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY) (“EX-IM AGREEMENT”)
dated as of the Closing Date, between SILICON VALLEY BANK (“Bank”), California
corporation, and CARDIAC SCIENCE CORPORATION, a Delaware corporation
(“Borrower”), provides the terms on which Bank will lend to Borrower and
Borrower will repay Bank. The parties agree as follows:
     1. ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this EX-IM Agreement will be construed
following GAAP, Calculations and determinations must be made following GAAP. The
term “financial statements” includes the notes and schedules thereto. The terms
“including” and “includes” always mean “including (or includes) without
limitation” in this or any Loan Document. This EX-IM Agreement shall be
construed to impart upon Bank a duty to act reasonably at all times.
     2. LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay.
     Borrower will pay Bank the unpaid principal amount of all EX-IM Advances
and interest on the unpaid principal amount of the EX-IM Advances as and when
due in accordance with this EX-IM Agreement.
     2.1.1 EX-IM Advances.
     (a) Bank will make EX-IM Advances to Borrower not exceeding (i) the lesser
of (x) the EX-IM Committed Line or (y) the Foreign Borrowing Base, minus
(ii) the outstanding principal balance of any EX-IM Advances; provided, however,
and notwithstanding any other term or provision of this EX-IM Agreement, the
aggregate amount of outstanding EX-IM Advances hereunder together with the
aggregate amount of Advances outstanding under the Domestic Loan Agreement shall
not in any event exceed Fifteen Million Dollars ($15,000,000) jointly. Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
EX-IM Agreement.
     (b) To obtain an EX-IM Advance, Borrower must notify Bank by facsimile or
telephone by 12:00 p.m. Pacific time on the Business Day the EX-IM Advance is to
be made. Borrower must promptly confirm the notification by delivering to Bank a
completed Transaction Report attached as Exhibit B and submit Export Orders in
connection with such EX-IM Advance. Bank will credit EX-IM Advances to
Borrower’s deposit account at Bank. Bank may make Credit Extensions under this
EX-IM Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Credit Extensions are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss suffered by Bank from that reliance.
     (c) The EX-IM Committed Line terminates on the EX-IM Maturity Date, when
all EX-IM Advances and other amounts due under this EX-IM Agreement are
immediately payable.
     2.2 Overadvances.
     If the aggregate outstanding principal amount of EX-IM Advances made under
Section 2.1.1 exceed the lesser of either (i) the EX-IM Committed Line or
(ii) the Foreign Borrowing Base (including any sublimitations thereof), Borrower
must immediately pay Bank the excess.

 



--------------------------------------------------------------------------------



 



     2.3 Interest Rate, Payments.
     (a) Interest Rate. EX-IM Advances accrue interest on the outstanding
principal balance at a floating per annum rate equal to two and one half percent
(2.50%) above the Prime Rate which interest shall be payable monthly. After an
Event of Default, Obligations accrue interest at three and one half percent
(3.50%) above the rate effective immediately before the Event of Default. The
interest rate increases or decreases when the Prime Rate changes. Interest is
computed on a three hundred sixty (360) day year for the actual number of days
elapsed.
     (b) Payments. Interest due on the EX-IM Committed Line is payable on the
first (1st) day of each month. Bank may debit any of Borrower’s deposit accounts
including the Designated Deposit Account for principal and interest payments or
any amounts Borrower owes Bank. Bank will notify Borrower when it debits
Borrower’s accounts. These debits are not a set-off. Payments received after
12:00 noon Pacific time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrues.
     2.4 Fees.
     Borrower will pay:
     (a) Bank Expenses. On the Closing Date, all Bank Expenses (including
reasonable attorneys’ fees and expenses) invoiced to Borrower and within ten
(10) Business Days after demand therefor, all Bank Expenses incurred through and
after the date of this EX-IM Agreement (including reasonable attorneys’ fees and
expenses); and
     (b) EX-IM Bank Expenses. On the Closing Date, EX-IM Bank Expenses incurred
through the date hereof.
     2.5 Use of Proceeds.
     Borrower will use the proceeds of the EX-IM Advances only for the purposes
specified in the EX-IM Borrower Agreement. Borrower will not use the proceeds of
the EX-IM Advances for any purpose prohibited by the EX-IM Borrower Agreement.
     2.6 EX-IM Guarantee.
     To facilitate the financing of EX-IM Eligible Foreign Accounts, the EX-IM
Bank has agreed to guarantee the EX-IM Advances made under this EX-IM Agreement,
pursuant to a Master Guarantee Agreement, Loan Authorization Agreement and (to
the extent applicable) Delegated Authority Letter Agreement (collectively, the
“EX-IM Guarantee”). If, at any time after the EX-IM Guarantee has been entered
into by Bank, for any reason other than due to any action or inaction of Bank
under the EX-IM Guarantee, (a) the EX-IM Guarantee shall cease to be in full
force and effect, or (b) if the EX-IM Bank declares the EX-IM Guarantee void or
revokes any obligations thereunder or denies liability thereunder, and any
Overadvance results from either of the foregoing, Bank shall provide notice of
such Overadvance to Borrower, and Borrower shall immediately pay the amount of
the excess to Bank. If, at any time after the EX-IM Guarantee has been entered
into by Bank, for any reason other than the one described in the foregoing
sentence, (x) the EX-IM Guarantee shall cease to be in full force and effect due
to any action or inaction of Borrower, or (y) the EX-IM Bank declares the EX-IM
Guarantee void or revokes any obligations thereunder or denies liability
thereunder due to any action or inaction of Borrower, any such event shall
constitute an Event of Default under this EX-IM Agreement. Nothing in any
confidentiality agreement in this EX-IM Agreement or in any other agreement
shall restrict Bank’s right to make disclosures and provide information to the
EX-IM Bank in connection with the EX-IM Guarantee.
     2.7 EX-IM Borrower Agreement.
     Borrower shall execute and deliver a Borrower Agreement, in the form
specified by the EX-IM Bank (attached hereto as Annex A), in favor of Bank and
the EX-IM Bank, together with an amendment thereto approved

2



--------------------------------------------------------------------------------



 



by the EX-IM Bank to conform certain terms of such Borrower Agreement to the
terms of this EX-IM Agreement (as amended, the “EX-IM Borrower Agreement”). When
the EX-IM Borrower Agreement is entered into by Borrower and the EX-IM Bank and
delivered to Bank, this EX-IM Agreement shall be subject to all of the terms and
conditions of the EX-IM Borrower Agreement, all of which are hereby incorporated
herein by this reference. From and after the time Borrower and the EX-IM Bank
have entered into the EX-IM Borrower Agreement and delivered the same to Bank,
Borrower expressly agrees to perform all of the obligations and comply with all
of the affirmative and negative covenants and all other terms and conditions set
forth in the EX-IM Borrower Agreement as though the same were expressly set
forth herein. In the event of any conflict between the terms of the EX-IM
Borrower Agreement (if then in effect) and the other terms of this EX-IM
Agreement, whichever terms are more restrictive shall apply. Borrower
acknowledges and agrees that it has received a copy of the Loan Authorization
Agreement which is referred to in the EX-IM Borrower Agreement. If the EX-IM
Borrower Agreement is entered into by Borrower and the EX-IM Bank and delivered
to Bank, Borrower agrees to be bound by the terms of the Loan Authorization
Agreement, including, without limitation, by any additions or revisions made
prior to its execution on behalf of EX-IM Bank. Upon the execution of the Loan
Authorization Agreement by EX-IM Bank and Bank, it shall become an attachment to
the EX-IM Borrower Agreement. Borrower shall reimburse Bank for all fees and all
out of pocket costs and expenses incurred by Bank with respect to the EX-IM
Guaranty and the EX-IM Borrower Agreement, including without limitation all
facility fees and usage fees, and Bank is authorized to debit any of Borrower’s
deposit accounts with Bank for such fees, costs and expenses when paid by Bank.
     3. CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial EX-IM Advance.
     Bank’s obligation to make the initial EX-IM Advance is subject to the
condition precedent that it receives the agreements, documents and fees it
requires.
     3.2 Conditions Precedent to all EX-IM Advances.
     Bank’s obligations to make each EX-IM Advance, including the initial EX-IM
Advance, is subject to the following:
     (a) timely receipt of any export purchase order and an EX-IM Borrowing Base
Certificate relating to the request;
     (b) receipt of a Transaction Report;
     (c) the representations and warranties in Section 5 must be true in all
material respects on the date of the Transaction Report and on the effective
date of each EX-IM Advance (or, if stated to have been made solely as of an
earlier date, were true in all material respects as of such date) and no Event
of Default shall have occurred and be continuing, or result from the EX-IM
Advance. Each EX-IM Advance is Borrower’s representation and warranty on that
date that the representations and warranties of Section 5 remain true in all
material respects; and
     (d) the EX-IM Guarantee will be in full force and effect.
     4. CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest.
     Borrower grants Bank a continuing security interest in all presently
existing and later acquired Collateral to secure all Obligations and performance
of each of Borrower’s duties under the Loan Documents. Except for Permitted
Liens, any security interest will be a first priority security interest in the
Collateral. Bank may place a “hold” on any deposit account pledged as Collateral
if an Event of Default has occurred and is continuing.

3



--------------------------------------------------------------------------------



 



     4.2 Authorization to File.
     Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.
     5. REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants as follows:
     5.1 Domestic Loan Documents.
     The representations and warranties contained in the Domestic Loan
Documents, which are incorporated into this EX-IM Agreement, are true and
correct.
     5.2 Accounts; Inventory.
     (a) For each Account with respect to which EX-IM Advances are requested, on
the date each EX-IM Advance is requested and made, such Account shall meet the
Minimum EX-IM Foreign Eligibility Requirements, as the case may be, set forth in
Section 13.1 below.
     (b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
Borrower’s Books are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an EX-IM Eligible Account in
any EX-IM Borrowing Base Certificate. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
     (c) For any item of Inventory consisting of EX-IM Eligible Foreign
Inventory, such Inventory (i) consists of finished goods, in good, new, and
salable condition, which is not perishable, returned, consigned, obsolete, not
sellable, damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(ii) meets all applicable governmental standards; (iii) has been manufactured in
compliance with the Fair Labor Standards Act; (iv) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents; and (v) is located at the locations in the
United States identified by Borrower in the Perfection Certificate where it
maintains Inventory and where Bank has obtained a bailee agreement or landlord
waiver in form and substance acceptable to Bank.
     6. AFFIRMATIVE COVENANTS
     Borrower will do all of the following:
     6.1 Domestic Loan Documents.
     Borrower will comply with all the provisions of the Domestic Loan
Documents.
     6.2 Intentionally Omitted.
     6.3 Borrower Agreement.
     Borrower will comply with all terms of the EX-IM Borrower Agreement. If any
provision of the EX-IM Borrower Agreement conflicts with any provision contained
in this EX-IM Agreement, the more strict provision, with respect to the
Borrower, will control.

4



--------------------------------------------------------------------------------



 



     6.4 Terms of Sale.
     Borrower will, if required by EX-IM Bank (per EX-IM’s current Country
Limitations Schedule) or Bank, cause all sales of products on which the Credit
Extensions are based to be supported by one or more irrevocable letters of
credit in an amount and of matter, naming a beneficiary and issued by a
financial institution acceptable to Bank and negotiated by Bank.
     6.5 Reporting Requirements.
     Borrower shall deliver all reports, certificates and other documents to
Bank as provided in the EX-IM Borrower Agreement, including, without limitation,
within twenty (20) days after the last day of each month, an EX-IM Borrowing
Base Certificate on a monthly basis as described on Exhibit C hereof, purchase
orders and any other information that Bank and EX-IM Bank may reasonably
request. In addition, Borrower shall comply with the reporting requirements set
forth in the Domestic Loan Documents.
     6.6 Further Assurances.
     Borrower will execute any further instruments and take further action as
Bank requests to perfect or continue Bank’s security interest in the Collateral
or to effect the purposes of this EX-IM Agreement.
     7. NEGATIVE COVENANTS
     Borrower will not do any of the following:
     7.1 Domestic Loan Documents.
     Violate or fail to comply with the Domestic Loan Documents.
     7.2 EX-IM Borrower Agreement.
     Violate or fail to comply with any provision of the EX-IM Borrower
Agreement.
     7.3 EX-IM Agreement.
     Take an action, or permit any action to be taken, that causes, or could be
expected to cause, the EX-IM Guarantee to not be in full force and effect.
     8. EVENTS OF DEFAULT
     Any one of the following is an Event of Default:
     8.1 Payment Default.
     If Borrower fails to pay any of the Obligations within three (3) Business
Days after their due date (which three (3) Business Day cure period shall not
apply to payments due on the EX-IM Maturity Date). During the additional period
the failure to cure the default is not an Event of Default (but no Credit
Extension will be made during the cure period);
     8.2 Covenant Default.
     If Borrower violates any covenant in this EX-IM Agreement or in any of the
Domestic Loan Documents or the EX-IM Borrower Agreement after the expiration of
any applicable cure period.
     If an Event of Default occurs under this EX-IM Agreement or the Domestic
Loan Documents.

5



--------------------------------------------------------------------------------



 



     8.3 EX-IM Guarantee.
     If the EX-IM Guarantee ceases for any reason to be in full force and
effect, or if the EX-IM Bank declares the EX-IM Guarantee void or revokes any
obligations under the EX-IM Guarantee.
     9. BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies.
     When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:
     (a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 of the Domestic Loan Agreement occurs all
Obligations are immediately due and payable without any action by Bank);
     (b) Stop advancing money or extending credit for Borrower’s benefit under
this EX-IM Agreement or under any other agreement between Borrower and Bank;
     (c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;
     (d) Make any payments and do any acts it considers necessary or reasonable
to protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies under
this Section 9.1;
     (e) Apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;
     (f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral; and
     (g) Dispose of the Collateral according to the Code.
     9.2 Power of Attorney.
     Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide EX-IM Advances terminates.
     9.3 Accounts Collection.
     When an Event of Default occurs and continues, Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify the
amount of the Account, and Borrower must collect all payments

6



--------------------------------------------------------------------------------



 



received from such Persons in trust for Bank and, if requested by Bank,
immediately deliver the payments to Bank in the form received from the account
debtor, with proper endorsements for deposit.
     9.4 Bank Expenses.
     If Borrower fails to pay any amount or furnish any required proof of
payment to third persons Bank may make all or part of the payment or obtain
insurance policies required in Section 6.5 of the Domestic Loan Agreement, and
take any action under the policies Bank deems prudent. Any amounts paid by Bank
are Bank Expenses and immediately due and payable, bearing interest at the then
applicable rate and secured by the Collateral. No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.
     9.5 Bank’s Liability for Collateral.
     If Bank complies with reasonable banking practices it is not liable for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other person. Borrower bears all risk of
loss, damage or destruction of the Collateral.
     9.6 Remedies Cumulative.
     Bank’s rights and remedies under this EX-IM Agreement, the Loan Documents,
and all other agreements are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election, and Bank’s waiver of any Event of Default is not a
continuing waiver. Bank’s delay is not a waiver, election, or acquiescence. No
waiver is effective unless signed by Bank and then is only effective for the
specific instance and purpose for which it was given.
     9.7 Demand Waiver.
     Borrower waives demand, notice of default or dishonor, notice of payment
and nonpayment, notice of any default (except as otherwise specified herein),
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by Bank
on which Borrower is liable.
     9.8 EX-IM Direction.
     Upon the occurrence of an Event of Default, EX-IM Bank shall have right to
(i) direct Bank to exercise the remedies specified in Section 9.1 and
(ii) request that Bank accelerate the maturity of any other loans to Borrower.
     9.9 EX-IM Notification.
     Bank has the right to immediately notify EX-IM Bank in writing if it has
knowledge of any of the following events: (1) any failure to pay any amount due
under this EX-IM Agreement; (2) the Foreign Borrowing Base is less than the sum
of the outstanding Credit Extensions; (3) any failure to pay when due any amount
payable to Bank under any Loan Documents owing by Borrower to Bank; (4) the
filing of an action for debtor’s relief by, against or on behalf of Borrower;
(5) any threatened or pending material litigation against Borrower, or any
material dispute involving Borrower.
     If Bank sends a notice to EX-IM Bank, Bank has the right to send EX-IM Bank
a written report on the status of events covered by the notice every 30 days
after the date of the original notification, until Bank files a claim with EX-IM
Bank or the defaults have been cured (but no EX-IM Advances may be required
during the cure period unless EX-IM Bank gives its written approval). If
directed by EX-IM Bank, Bank will have the right to exercise any rights it may
have against the Borrower to demand the immediate repayment of all amount
outstanding under the EX-IM Loan Documents.

7



--------------------------------------------------------------------------------



 



     10. NOTICES
     All notices or demands by any party about this EX-IM Agreement or any other
related agreement must be in writing and be personally delivered or sent by an
overnight delivery service, by certified mail, postage prepaid, return receipt
requested, or by telefacsimile to the addresses set forth below. A Party may
change its notice address by giving the other Party written notice.

         
 
  If to Borrower:   CARDIAC SCIENCE CORPORATION
 
      3303 Monte Ville Pkwy
 
      Bothell, WA 98021
 
      Attn: Michael Matysik
 
      Fax: (425) 402-2020
 
      Email: MMatysik@cardiacscience.com
 
       
 
  If to Bank:   Silicon Valley Bank
 
      901 5th Avenue, Suite 3900
 
      Seattle, WA 98164
 
      Attn: Nick Christian
 
      Fax: (206) 624-0374
 
      Email: nchristian@svb.com

     11. CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California for any action or
claim arising out of the Loan Documents; provided, however, that nothing in this
EX-IM Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this EX-IM Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS EX-IM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EX-IM
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering

8



--------------------------------------------------------------------------------



 



temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers. All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings. The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.
     12. GENERAL PROVISIONS
     12.1 Successors and Assigns.
     This EX-IM Agreement binds and is for the benefit of the successors and
permitted assigns of each party. Borrower may not assign this EX-IM Agreement or
any rights under it without Bank’s prior written consent which may be granted or
withheld in Bank’s discretion. Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank’s obligations, rights and benefits
under this EX-IM Agreement.
     12.2 Indemnification.
     Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s or any of its officers’, employees’, or
agents’ gross negligence or willful misconduct.
     12.3 Time of Essence.
     Time is of the essence for the performance of all obligations in this EX-IM
Agreement.
     12.4 Severability of Provision.
     Each provision of this EX-IM Agreement is severable from every other
provision in determining the enforceability of any provision.
     12.5 Amendments in Writing, Integration.
     All amendments to this EX-IM Agreement must be in writing. This EX-IM
Agreement represents the entire agreement about this subject matter, and
supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this EX-IM Agreement merge into this EX-IM
Agreement and the Loan Documents.
     12.6 Counterparts.
     This EX-IM Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement.

9



--------------------------------------------------------------------------------



 



     12.7 Survival.
     All covenants, representations and warranties made in this EX-IM Agreement
continue in full force while any Obligations remain outstanding. The obligations
of Borrower in Section 12.2 to indemnify Bank will survive until all statutes of
limitations for actions that may be brought against Bank have run.
     12.8 Confidentiality.
     In handling any confidential information, Bank will exercise the same
degree of care that it exercises for its own proprietary information, but
disclosure of information may be made (i) to Bank’s subsidiaries or affiliates
in connection with their business with Borrower that have agreed to keep such
information confidential on the same basis as Bank, (ii) to prospective
transferees or purchasers of any interest in the Loans that have agreed to keep
such information confidential on the same basis as Bank, (iii) as required by
law, regulation, subpoena, or other order, (iv) as required in connection with
Bank’s examination or audit and (v) as Bank considers appropriate exercising
remedies under this EX-IM Agreement. Confidential information does not include
information that either: (a) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (b) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.
     12.9 Waiver under EX-IM Borrower Agreement.
     Bank hereby acknowledges that on July 16, 2010, EX-IM Bank provided Bank
with verbal approval to waive the positive tangible net worth requirement
contained in subsection (f) of the defined term “Eligible Person” in the EX-IM
Borrower Agreement with respect to Borrower and Bank expects to have a formal,
written approval on or about July 30, 2010.
     12.10 EX-IM Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts.
     This EX-IM Agreement, the Domestic Loan Agreement and the EX-IM Borrower
Agreement shall continue in full force and effect until all Obligations have
been paid in full, and all rights and remedies under this EX-IM Agreement, the
Domestic Loan Agreement and the EX-IM Borrower Agreement are cumulative. Without
limiting the generality of the foregoing, all “Collateral” as defined in this
EX-IM Agreement, the Domestic Loan Agreement and as defined in the EX-IM
Borrower Agreement shall secure all EX-IM Advances and all interest thereon, and
all other Obligations. Any Event of Default under this EX-IM Agreement shall
also constitute an Event of Default under the EX-IM Borrower Agreement and the
Domestic Loan Agreement; any Event of Default under the Domestic Loan Agreement
shall also constitute an Event of Default under the EX-IM Borrower Agreement and
this EX-IM Agreement; and any Event of Default under the EX-IM Borrower
Agreement shall also constitute an Event of Default under this EX-IM Agreement
and the Domestic Loan Agreement. In the event Bank assigns its rights under this
EX-IM Agreement, the Domestic Loan Agreement, or the EX-IM Borrower Agreement
and/or under any note evidencing EX-IM Advances, to any third party, including,
without limitation, the EX-IM Bank, whether before or after the occurrence of
any Event of Default, Bank shall have the right (but not any obligation), in its
sole discretion, to allocate and apportion Collateral to the EX-IM Borrower
Agreement, the Domestic Loan Agreement and/or note assigned and to specify the
priorities of the respective security interests in such Collateral between
itself and the assignee, all without notice to or consent of the Borrower.
Should any term of this EX-IM Agreement conflict with any term of the Domestic
Loan Agreement or the EX-IM Borrower Agreement, the more restrictive term in
such agreements shall govern Borrower.
     13. DEFINITIONS
     13.1 Definitions.
     Except as otherwise defined, terms that are capitalized in this EX-IM
Agreement will have the same meaning assigned in the Domestic Loan Documents
and/or the EX-IM Borrower Agreement, as applicable. In this EX-IM Agreement:

10



--------------------------------------------------------------------------------



 



     “Closing Date” is the date Bank executes this EX-IM Agreement as indicated
on the signature page hereof.
     “Collateral” is the property described on Exhibit A.
     “Credit Extension” is any EX-IM Advance, or any other extension of credit
by Bank for Borrower’s benefit under this EX-IM Agreement.
     “Domestic Loan Agreement” means that certain Third Amended and Restated
Loan and Security Agreement of even date herewith, between Borrower and Bank.
     “Domestic Loan Documents” the Domestic Loan Agreement, any note or notes
executed by Borrower in connection therewith or any other agreement entered into
in connection with the Domestic Loan Agreement, between Borrower and Bank.
     “Eligible Inventory” means, at any time, the aggregate of Borrower’s
Inventory that (a) consists of finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents; (e) located at the locations in the United
States identified by Borrower in the Perfection Certificate where it maintains
Inventory and where Bank has obtained a bailee agreement or landlord waiver in
form and substance acceptable to Bank; and (f) is otherwise acceptable to Bank
in its good faith business judgment.
     “EX-IM Advance” or “EX-IM Advances” is a loan advance (or advances) under
the EX-IM Committed Line.
     “EX-IM Bank” is the Export-Import Bank of the United States.
     “EX-IM Bank Expenses” are all reasonable audit fees and expenses;
reasonable costs or expenses (including reasonable attorneys’ fees and expenses)
for preparing, negotiating, administering, defending and enforcing the EX-IM
Loan Documents (including appeals or Insolvency Proceedings) and the fees that
the Bank pays to the EX-IM Bank in consideration of the issuance of the EX-IM
Guarantee.
     “EX-IM Borrower Agreement” is defined in Section 2.7.
     “EX-IM Committed Line” is an EX-IM Advance or EX-IM Advances of up to Seven
Million Five Hundred Thousand Dollars ($7,500,000).
     “EX-IM Eligible Foreign Accounts” means Accounts arising in the ordinary
course of Borrower’s business from Non-U.S. Account Debtors and that meet all
Borrower’s representations and warranties in Section 5.2 and conform in all
respects to the EX-IM Borrower Agreement, and either (a) are guaranteed by EX-IM
Bank, less any deductible; (b) are supported by letter(s) of credit acceptable
to Bank; (c) are owing from an Account Debtor whose principal place of business
is located in Canada (provided that Bank has perfected its security interest in
such Account to Bank’s satisfaction), or (d) that Bank approves in writing. The
following are the minimum requirements (the “Minimum EX-IM Foreign Eligibility
Requirements”) for an Account to be an EX-IM Eligible Foreign Account. The
Accounts must not be an Account:
     (a) that does not arise from the sale of Items in the ordinary course of
the Borrower’s business;
     (b) that is not subject to a valid, perfected, and enforceable first
priority security interest in favor of the Bank;
     (c) as to which any covenant, representation or warranty contained in the
Loan Documents relating to such Account has been breached;

11



--------------------------------------------------------------------------------



 



     (d) that is not owned by the Borrower or is subject to any right, claim, or
interest of another party other than the Lien in favor of the Bank;
     (e) with respect to which an invoice has not been sent;
     (f) generated by the sale or provision of defense articles or services,
subject to exceptions approved in writing by EX-IM Bank;
     (g) that is due and payable from a military buyer, subject to exceptions
approved in writing by EX-IM Bank;
     (h) that is due and payable from a foreign buyer located in a country with
which Ex- Im Bank is legally prohibited from doing business as set forth in the
current Country Limitation Schedule. (Note: If the Borrower has knowledge that
an export to a country in which EX-IM Bank may do business, as set forth in the
current Country Limitation Schedule, will be re-exported to a country with which
EX-IM Bank is legally prohibited from doing business, the corresponding Accounts
(or a pro-rata portion thereof) are not eligible for inclusion in the
Export-Related Borrowing Base.);
     (i) that does not comply with the requirements of the Country Limitation
Schedule;
     (j) that by its original terms is due and payable more than one hundred
eighty (180) days from the date of invoice (“EX-IM Foreign Eligibility Period”);
     (k) that is not paid within sixty (60) calendar days from its original due
date unless insured through EX-IM Bank (or other acceptable) export credit
insurance for comprehensive commercial and political risk, in which case ninety
(90) calendar days shall apply;
     (l) that arises from a sale of goods to or performance of services for an
employee, stockholder, or subsidiary of the Borrower, intra-company Accounts or
any Account from a stockholder, any person or entity with a controlling interest
in the Borrower or which shares common controlling ownership with the Borrower;
     (m) that is backed by a letter of credit where the Items covered by the
subject letter of credit have not yet been shipped, or where the covered
services have not yet provided;
     (n) that the Bank or EX-IM Bank, in its reasonable judgment, deem
uncollectible or unacceptable; this category includes, but is not limited to,
finance charges or late charges imposed on the foreign buyer by the Borrower as
a result of the foreign buyer’s past due status;
     (o) that is denominated in non-U.S. currency, unless pre-approved in
writing by EX-IM Bank;
     (p) that does not comply with the terms of sale as set forth by EX-IM Bank;
     (q) that is due and payable from a buyer who becomes unable to pay its
debts or whose ability to pay its debts becomes questionable;
     (r) that arises from a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, or any other repurchase or return basis or is
evidenced by chattel paper;
     (s) for which the Items giving rise to such Accounts have not been shipped
to the buyer or when the Items are services, such services have not been
performed or when the Export Order specifies a timing for invoicing the Items
other than shipment or performance and the Items have not been invoiced in
accordance with such terms of the Export Order, or the Accounts do not otherwise
represent a final sale;
     (t) that is subject to any offset, deduction, defense, dispute, or
counterclaim, or the buyer is also a creditor or supplier of the Borrower, or
the Account is contingent in any respect or for any reason;

12



--------------------------------------------------------------------------------



 



     (u) for which the Borrower has made any agreement with the buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment;
     (v) for which any of the Items giving rise to such Account having been
returned, rejected, or repossessed;
     (w) that arises from the sale of Items that do not meet 50% U.S. Content
requirements;
     (x) that is deemed to be ineligible by EX-IM Bank.
     Bank reserves the right at any time after the Closing Date to adjust the
Minimum EX-IM Foreign Eligibility Requirements in its good faith business
judgment and establish new criteria to determine the foregoing.
     “EX-IM Eligible Foreign Inventory” is Borrower’s Inventory which is
acceptable to Bank and which is deemed to be Eligible Inventory, but in no event
shall EX-IM Eligible Foreign Inventory include any Inventory:
     (a) that is not located in the United States unless expressly permitted by
Bank, on terms acceptable to Bank and pre-approved by EX-IM Bank in writing;
     (b) that is not subject to a valid, perfected first priority Lien in favor
of Bank;
     (c) that is located at an address that has not been disclosed to Bank in
writing;
     (d) that is placed by Borrower on consignment or held by Borrower on
consignment from another Person;
     (e) that is in the possession of a processor or bailee, or located on
premises leased or subleased to Borrower, or on premises subject to a mortgage
in favor of a Person other than Bank, unless such processor or bailee or
mortgagee or the lessor or sublessor of such premises, as the case may be, has
executed and delivered all documentation which Bank shall require to evidence
the subordination or other limitation or extinguishment of such Person’s rights
with respect to such Inventory and Bank’s right to gain access thereto;
     (f) that is produced in violation of the Fair Labor Standards Act or
subject to the “hot goods” provisions contained in 29 US.C.§215 or any successor
statute or section;
     (g) as to which any covenant, representation or warranty with respect to
such Inventory contained in the Loan Documents has been breached;
     (h) that is an Item or is to be incorporated into Items that do not meet
U.S. Content requirements in accordance with Section 2.01(b)(ii) of the EX-IM
Borrower Agreement;
     (i) that is demonstration Inventory;
     (j) that consists of proprietary software (i.e. software designed solely
for Borrower’s internal use and not intended for resale);
     (k) that is damaged, obsolete, returned, defective, recalled or unfit for
further processing;
     (l) that has been previously exported from the United States;
     (m) that constitutes, or will be incorporated into Items that constitute,
defense articles or defense services;

13



--------------------------------------------------------------------------------



 



     (n) that is an Item or will be incorporated into Items that will be used in
the construction, alteration, operation or maintenance of nuclear power,
enrichment, reprocessing, research or heavy water production facilities unless
with EX-IM Bank’s prior written consent;
     (o) that is an Item or is to be incorporated into Items destined for
shipment to a country in which EX-IM Bank is legally prohibited from doing
business as designated in the current Country Limitation Schedule, or that
Borrower has knowledge will be re-exported by a foreign buyer to a country in
which EX-IM Bank is legally prohibited from doing business;
     (p) that is an Item or is to be incorporated into Items destined for
shipment to a buyer located in a country in which EX-IM Bank coverage is not
available for commercial reasons as designated in the Country Limitation
Schedule, unless and only to the extent that such Inventory is sold to the
foreign buyer on terms of an irrevocable letter of credit confirmed by a bank
acceptable to EX-IM Bank;
     (q) that constitutes, or is to be incorporated into Items whose sale would
result in an Account which would not be an EX-IM Eligible Foreign Account;
     (r) that is to be included as eligible inventory under any other credit
facility to which Borrower is a party; or
     (s) that is to be incorporated into Items that is a Capital Good, unless
the transaction is in accordance with Section 2.14 of the EX-IM Borrower
Agreement.
     “EX-IM Foreign Eligibility Period” is defined in the term “Eligible Foreign
Accounts.”
     “EX-IM Guarantee” is that certain Master Guarantee Agreement or other
agreement, as amended from time to time, the terms of which are incorporated
into this EX-IM Agreement.
     “EX-IM Loan Documents” means that certain Export-Import Bank Loan and
Security Agreement (“EX-IM Loan Agreement”), any note or notes executed by
Borrower in connection therewith or any other agreement entered into in
connection with this EX-IM Loan Agreement, pursuant to which EX-IM Bank
guarantees Borrower’s obligations under this EX-IM Agreement.
     “EX-IM Maturity Date” is the date three hundred sixty four (364) days from
the Closing Date.
     “Export Order” is a written export order or contract for the purchase by
the buyer from the Borrower of any finished goods or services which are intended
for export.
     “Foreign Borrowing Base” means (a) (i) the lesser of Five Million Dollars
($5,000,000) or (ii) ninety percent (90%) of EX-IM Eligible Foreign Accounts as
determined by Bank from Borrower’s most recent Transaction Report and EX-IM
Borrowing Base Certificate; provided, however, Accounts that are billed in
currencies other than in U.S. Dollars shall be permitted (“Non-US Dollar
Accounts”) as EX-IM Eligible Foreign Accounts provided the foreign exchange risk
is hedged, in all other cases Non-US Dollar Accounts shall be subject to a
seventy percent (70%) calculation plus (b) the lesser of (i) Two Million Five
Hundred Thousand Dollars ($2,500,000) or (ii) seventy five percent (75%) of the
value of Borrower’s EX-IM Eligible Foreign Inventory (valued at the lower of
cost or wholesale fair market value); provided further, however, that Bank may
decrease the foregoing percentages in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral and provided, further that the amount in subsection
(b) above (EX-IM Eligible Foreign Inventory) may not exceed fifty percent (50%)
of the Foreign Borrowing Base at any time.
     “Loan Documents” are, collectively, this EX-IM Agreement, the Domestic Loan
Documents, any note, or notes or guaranties executed by Borrower or Guarantor in
connection with this EX-IM Agreement or the Domestic Loan Documents, and any
other present or future agreement between Borrower and/or for the benefit of
Bank in connection with this EX-IM Agreement or the Domestic Loan Documents, all
as amended, extended or restated.

14



--------------------------------------------------------------------------------



 



     “Minimum Foreign Eligibility Requirements” is defined in the term “Eligible
Foreign Accounts.”
     “Obligations” are debts, principal, interest, Bank Expenses and other
amounts Borrower owes Bank now or later, including letters of credit and
exchange contracts and including interest accruing after Insolvency Proceedings
begin, in each case that arise under the Loan Documents.
     “Schedule” is any attached schedule of exceptions.
     “Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit B.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this EX-IM Agreement to
be executed as of the Closing Date.

            BORROWER:

CARDIAC SCIENCE CORPORATION
      By:   /s/ Michael K. Matysik         Title: SVP, CFO                BANK:

SILICON VALLEY BANK
      By:   /s/ Nick Christian         Title: Relationship Manager             
Closing Date: July 16, 2010    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
     The Collateral consists of all of Borrower’s right, title and interest in
and to all personal property, including without limitation the following:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

